Title: Tobias Lear to Edmund Randolph, 31 January 1792
From: Lear, Tobias
To: Randolph, Edmund

 

Dear Sir,
Philadelphia January 31st 1792

I have been honored with your letter of this date ⟨requesting to⟩ be informed whether you understood the President rightly upon the following points respecting ⟨the demoliti⟩on of Mr Carroll’s House.
Questn 1: Whether payment could be ordered to Carroll for ⟨more⟩ of his House than was run up, when he executed his ⟨agreement?⟩
Answr upon this point the Attorney General’s opinion is desired.
Questn 2 Can a written opposition to a greater payment being made, be seen by the ⟨Attorney⟩ Genl?
Answr—Said opposition is enclos’d in a letter from the Commissioners of the 21st of Decr—& herewith transmitted.
Questn 3. Is not the President willing now to pay for the whole of the destruction, if he can use the means?
Answr—The President’s alternative to Mr Carroll, before he knew this dest[r]uction was commenced shews his ideas on this point, and he observes that he still adheres to it, unless a legal opposition arises to it ⟨from an⟩ agreement with Mr Carroll.
You will ⟨illegible⟩ Maj. LEnfant’s of the ⟨illegible⟩ of Novr 4 to the Commissioners 27 Decr ⟨illegible⟩ Mr Carroll ⟨illegible⟩ the President’s ⟨illegible⟩ With ⟨illegible⟩

Tobias Lear

